In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Schack, J.), dated July 5, 2005, which granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
“[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The defendant met its burden in this case. In opposition, “[t]he bare, conclusory allegations of the affidavit of the plaintiff’s expert, unsupported by the record and lacking foundation, were insufficient to raise a triable issue of fact” (Furey v Kraft, 27 AD3d 416, 418 [2006]; see also Romano v Stanley, 90 NY2d 444, 452 [1997]). Accordingly, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint. Mastro, J.E, Florio, Fisher and Dillon, JJ., concur.